DETAILED ACTION
This action is responsive to communications filed on March 22, 2021. 
Claims 37-59 are pending in the case. 
Claims 37 and 56 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 37-59 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 37, the claimed invention is directed to a system and method for reactive computing. More specifically, the claimed invention includes one or more generalized reactive computing system and method (GRCSM) servers holding a state of a computation model expressed in a generalized reactive computing code (GRCC), wherein variables are dynamically defined and added to the computational model via GRCC variable definition statements, wherein the variables are given a name and a type conformant to a GRCC type system. Further, the claimed invention includes wherein: a) some of the variables are of a container type that include a plurality of independent variables, b) some of the variables are of a lazy type that is configured to hold expressions that are evaluated as needed, )c some of the variables are of a function type, able to hold function values, d) valid expressions in the computational model refer to variables in the computational model. Further, the claimed invention includes wherein e) the state of a variable is changed via GRCC assignment, and one or more system elements (GRCSM clients), each of the 
	Relevant prior art of record includes Viry, US Patent Application Publication no. US 2013/0298002 (“Viry”). Viry teaches by allowing cells to contain not only a single element such as a text, number, formula, or arbitrary graphical widget, but also collections of other cells, such as sequences, sets, or two-dimensional grids, a classical two-dimensional spreadsheet can be reconfigured into a multi-dimensional and recursive document. Para. 0035. Further, This value can be static or computed dynamically, and may change over time. Para. 0041. Variables in formulas are mostly reactive variables, in the sense of reactive programming (e.g., as defined in "Reactive C" programming language), meaning that values are recomputed automatically whenever a dependency has changed. Para. 0102. Further, the query can be performed in a lazy fashion, since only the data values that may affect the current display are required. Para. 0126.
	Viry, alone or in combination with other prior art of record, fails to teach or fairly suggest one or more generalized reactive computing system and method (GRCSM) servers holding a state of a computation model expressed in a generalized reactive computing code (GRCC), wherein variables are dynamically defined and added to the computational model via GRCC variable definition statements, wherein the variables are given a name and a type conformant to a GRCC type system, wherein: a) some of the variables are of a container type that include a plurality of independent variables, b) some of the variables are of a lazy type that is configured to hold expressions that are evaluated as needed, )c some of the 
	Accordingly, the recited subject matter of Claim 37 is allowable. Claim 56, though not identical, corresponds substantially to Claim 37, and is allowable for substantially the same reasons.
Regarding claims 38-55 and 57-59, these claims depend from Claim(s) 37 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176